Citation Nr: 1702977	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-44 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension (previously claimed as high blood pressure) due to chronic renal failure, to include whether new and material evidence has been received to reopen a previously denied claim.  
.

2.  Entitlement to service connection for chronic renal failure, to include whether new and material evidence has been received to reopen a previously denied claim.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION


The Veteran had active service from June 1954 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was previously denied service connection for high blood pressure in a July 2002 rating decision.  On appeal to the Board from the July 2002 rating decision, the current issues were adjudicated in a January 2008 decision.  That decision addressed the issue of entitlement to a compensable evaluation for residuals of right side pyeloplasty, but included an explicit finding, as discussed on page 18, that the Veteran did not have renal dysfunction or hypertension resulting from his service-connected right side pyeloplasty.  The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the current claims are not new issues.  Therefore, the claims must be considered as a petition to reopen, and the Board has recharacterized the issue to reflect this jurisdictional issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's reopen hypertension claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Hypertension had its onset during service.  

CONCLUSION OF LAW

Hypertension had its onset in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  New and Material Evidence 

A.  Applicable Law - New and Material Evidence

(1) Finality of Prior Claims

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  However, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Further, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

(1) Finality of Prior Claims

The Veteran filed an informal claim of service connection in October 2001 for high blood pressure.  This claim was denied in a July 2002 rating decision.  The rating decision also included the issue of entitlement to an increased rating for service-connected residuals, pyeloplasty, right.  The Veteran filed an NOD in June 2003.  He appealed the determination regarding residuals, pyeloplasty, right, but not high blood pressure.  After the RO issued an SOC, the Veteran perfected that issue (and other unrelated issues) to the Board, which issued a remand in June 2006 clarifying that the Veteran had not appealed the decision regarding high blood pressure.  Although an appeal was not perfected, the Board nonetheless addressed the current issues in a subsequent January 2008 decision.  Doing so was necessary to decide the issue of entitlement to a compensable evaluation for residuals of right side pyeloplasty, which had been perfected to the Board.  

Notification of the January 2008 decision was sent to his last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not appeal the Board's June 2006 decision to the Court of Appeals for Veterans Claims (Court).  Accordingly, the January 2008 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

(2) Evidence Previously Considered 

In adjudicating the issues in the January 2008 decision, the Board considered genito-urinary examinations in May 2002 and January 2007, an April 2004 letter from a private doctor, G. M., and the Veteran's own lay statements.  The Board concluded that the Veteran did not suffer from renal dysfunction or hypertension related to the service-connected disability.  

(3) Subsequent Evidence Received

The evidence associated with the claims file since the Board's decision includes an August 2014 VA examination regarding hypertension, plus Disability Benefit Questionnaires completed by the Veteran's private doctor in April 2015.   

The Board finds that this evidence is "new" because it was not before the Board in January 2008.  The Board also finds that the new evidence is "material" because it relates to whether a current disorder arose during service or is secondary to his service-connected residuals, pyeloplasty, right, which are unestablished facts that may provide a reasonable possibility of substantiating the claim.  

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for hypertension and chronic kidney disease.  Hence, the appeal to this extent is allowed, and the claims are now subject to review based on the entire evidentiary record.  

The Board finally notes that the Veteran's STRs are currently archived in the electronic record as having been received in March 2014.  However, careful review of the prior adjudications in this case shows that the STRs were previously of record at the time of the Board's January 2008 decision.  Thus, reconsideration under 38 C.F.R. § 3.156(c) is not in order.  

III.  Service Connection - Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.



A.  Hypertension

After careful consideration, the Board finds that service connection for hypertension is warranted.  The Veteran is diagnosed with hypertension, and this fact is not materially in dispute.  His medical records show that this diagnosis was formally established in August 1985, approximately four years after service.  In connection with the instant claim, a VA examiner reviewed the Veteran's history in August 2014 and concluded that "[h]e has had chronic hypertension throughout his career.  I believe the hypertension occurred during service[.]"  

The August 2014 VA examiner did not cite any hypertension readings during service. However, the presence of hypertension is based on an objective standard.  Therefore, the Board is easily able to identify high blood pressure readings during service.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 23 (2016); see also 38 C.F.R. § 4.104, DC 7101 (the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm).  

Specifically, his blood pressure was 130/74 in June 1976; 122/80 in September 1977; 130/80 in May 1979; and 130/80 in February 1981 (one month after his service).  These readings are elevated.  See American Heart Association, The Facts About High Blood Pressure, (December 7, 2016), available at https://www.heart.org/HEARTORG/Conditions/HighBloodPressure/GettheFactsAboutHighBloodPressure/The-Facts-About-High-Blood-Pressure_UCM_002050_Article.jsp, (Prehypertenion is systolic readings from 120-139 or diastolic readings from 80-89).  

Thus, the August 2014 VA examiner's assessment does not appear to be speculative or based on inaccurate information.  Accordingly, after resolving all reasonable doubt in his favor, the Board will find that the Veteran's hypertension arose during service.  Accordingly, all material elements of the claim are in equipoise.  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  

ORDER

New and material evidence to reopen claim of service connection for hypertension has been presented; to this extent, the appeal is granted.

Service connection for hypertension is granted.

New and material evidence to reopen claim of service connection for chronic renal failure has been presented; to this extent, the appeal is granted.


REMAND

In light of the Board's grant of service connection for hypertension, the Board finds that this matter must be remanded for further developed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for his kidney problems. 

2.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his kidney disease.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's disability is related to or had its onset in service or became manifest within the first post-service year.

The examiner must also opine as to whether the Veteran's kidney disability was caused or aggravated by his service-connected disabilities, to include in the aggregate.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


